Lowe, Ch. J.
School: aSift board! remedy. The bill of complaint is without equity and was Very properly dismissed. The power to fix, carries with it the power to change, the site of a school-house, by the district board. In doing g0 cas0j jj. jg no¿ charged that the board acted beyond its power or jurisdiction, or that it acted oppressively, fraudulently or illegally, or even irregularly. There is, therefore, nothing in the complaint to call for the exercise of the equitable powers of a court. All unwise or inexpedient action of the board, whether of law or fact, when done within its powers, must find its correction by an appeal to the county superintendent. Rev. § 2133.
Affirmed.